Sears-Collins, Justice.
Mickey Lee Wilson was tried and convicted by a jury of malice murder, felony murder, armed robbery, possession of a firearm during the commission of a crime, and two counts of theft by taking.1 The *456trial court merged the felony murder conviction with the malice murder conviction. The court sentenced Wilson to life in prison for malice murder and armed robbery and to terms in prison totalling 35 years on the other offenses, with all sentences to run consecutively.
Decided September 19, 1994.
Richard O. Ward, for appellant.
Daniel J. Craig, District Attorney, Charles R. Sheppard, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Paige M. Reese, Assistant Attorney General, for appellee.
Wilson does not contest the sufficiency of the evidence for the convictions of malice murder, possession of a firearm during the commission of a crime, or the two counts of theft by taking. With regard to these convictions, we find that, construed in the light most favorable to the verdict, the evidence was sufficient to allow a rational trier of fact to find Wilson guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Moreover, although Wilson does challenge the sufficiency of the evidence to support his armed robbery conviction, we conclude that the evidence is sufficient to support that conviction. See Jackson v. Virginia, 443 U. S.; White v. State, 263 Ga. 94, 97 (428 SE2d 789) (1993); OCGA § 24-4-6. In this regard, Wilson errs when he contends the state had to prove the theft of the victim’s wallet was accomplished through intimidation. An element of armed robbery is that the taking be effectuated with force, either actual or constructive (intimidation). Hicks v. State, 232 Ga. 393, 403 (207 SE2d 30) (1974). Here, there was ample evidence of the use of actual force, making evidence of intimidation unnecessary. See Hicks, 232 Ga. at 403.

Judgment affirmed.


All the Justices concur.


 The crimes occurred on June 3, 1991. Wilson was indicted on October 8, 1991. The guilty verdicts were filed on January 10, 1992, and the sentences were filed on January 24, 1992. Wilson filed a motion for new trial on February 4, 1992. The transcript was certified on October 28, 1992. Wilson filed an amended motion on November 24, 1993. The trial court *456denied the motion for new trial, as amended, on February 9, 1994. Wilson filed his notice of appeal on March 8, 1994. The case was docketed in this Court on March 30, 1994, and was submitted for decision on May 23, 1994.